Appeal by defendant, as limited by his motion, from so much of (1) a sentence of the Supreme Court, Queens County, imposed July 22, 1977, as, upon his conviction of endangering the welfare of a child, upon his plea of guilty, fined him $1,000 and (2) an amended sentence of the same court, also imposed July 22, 1977, as, upon the revocation of a previously imposed sentence of probation, fined him $1,000. Sentence and amended sentence reversed insofar as appealed from, as a matter of discretion in the interest of justice, and the fines are deleted therefrom. The sentence and amended sentence are excessive to the extent indicated herein. Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.